Citation Nr: 1110892	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to April 1959 and from June 1959 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2009 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Veteran has been diagnosed with diabetes mellitus in February 2003, which he contends is the result of exposure to herbicides during service in the Republic of Vietnam.  According to the DD 214, the Veteran's specialty in service was in Automatic Combustion Control as a maintenance man.  He was awarded, among others, the National Defense Service Medal, a Vietnam Service Medal with one bronze star, a Combat Action Ribbon, Vietnam Campaign Medial, and the Sea Service Ribbon.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii).  The phrase "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include diabetes mellitus.  See 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).

On May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.

The Veteran, who has been diagnosed with diabetes mellitus, has not asserted that he "set foot" on land in Vietnam.  Rather, the Veteran contends that his ship, the USS William C. Lawe, operated in the contiguous waters of the Republic of Vietnam during his military service.  The Veteran contends that presence of a ship in close proximity of the Republic of Vietnam constitutes "service in the inland waterways of Vietnam," entitling him to the statutory presumption of herbicide exposure.  

The National Personnel Records Center (NPRC) confirmed the Veteran was within the official waters of Vietnam while serving aboard the USS McDermut from February 1962 to March 1962 and on Board the USS William C. Lawe from February 1971 to March 1971; April 1971 to June 1971; and from December 1972 to March 1973.  However, the NPRC was unable to determine whether the Veteran had in-country service.  

The Veteran submitted deck logs on board the USS William C. Lawe which indicate the ship provided naval gunfire support and was located "at the mouth of the Cua Viet River."  

The Board finds the deck logs submitted by the Veteran must be confirmed through the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)) and whether these logs indicate the Veteran was in the inland waterways of Vietnam.

Accordingly, this matter is REMANDED for the following action:

1. The AMC should attempt to confirm the deck logs within the claims file through the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)).  If the deck logs are confirmed, then the JSRRC is asked to determine whether the Veteran was in the inland waterways of Vietnam.

2. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


